Appellate Case: 21-1169     Document: 010110791250       Date Filed: 12/30/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       December 30, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  ROCKY MOUNTAIN WILD, INC.,

        Plaintiff - Appellant,

  v.                                                          No. 21-1169

  UNITED STATES FOREST SERVICE;
  UNITED STATES DEPARTMENT OF
  AGRICULTURE,

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                           (D.C. No. 1:18-CV-03065-MEH)
                        _________________________________

 Travis E. Stills, Energy and Conservation Law, Durango, Colorado, (Matthew Sandler,
 Rocky Mountain Wild, Denver, Colorado, with him on the briefs) for Plaintiff-Appellant.

 Marissa R. Miller, Assistant United States Attorney (Cole Finegan, United States
 Attorney, with her on the brief), Denver, Colorado, for Defendants-Appellees.
                         _________________________________

 Before TYMKOVICH, EID, and CARSON, Circuit Judges.
                  _________________________________

 CARSON, Circuit Judge.
                     _________________________________

       The Freedom of Information Act (FOIA) makes government records accessible

 to the public, including organizations like Plaintiff Rocky Mountain Wild. But this

 access is not limitless. The statute instructs government agencies to use reasonable—
Appellate Case: 21-1169    Document: 010110791250       Date Filed: 12/30/2022     Page: 2



 not the utmost—efforts to produce responsive records upon request. Beyond that,

 FOIA also exempts nine categories of records from public disclosure.

       Plaintiff requested and received voluminous records under FOIA, but now

 asserts Defendants United States Forest Service (“USFS”) and United States

 Department of Agriculture (“USDA”) abused these statutory limitations to hide

 information about projects that harm the environment. The district court rejected

 Plaintiff’s speculative theory and found USFS’s efforts to comply with Plaintiff’s

 FOIA request reasonable.1 Our jurisdiction arises under 28 U.S.C. § 1291. We

 affirm.

                                           I.
       For years the parties have litigated the propriety of a proposed development in

 the Wolf Creek Ski Area—which the USFS manages. The proposed development is a

 plan for highway access known as “the Village at Wolf Creek Access Project.”

 Plaintiff challenges this plan because of alleged environmental risks to the

 surrounding national forest. The highway-access litigation continues, but relevant

 here is a 2018 FOIA request Plaintiff submitted asking Defendant for “all agency

 records regarding the proposed Village at Wolf Creek Access Project.”

       Plaintiff’s request caused an enormous undertaking by Defendant. The request

 sought “all agency records” about the project. The breadth of the request first




       1
         Although Plaintiff sued both the Forest Service and the Department of
 Agriculture, the Forest Service plays the most prominent role in this dispute. So for
 efficiency, we use “Defendant” or “USFS” to refer to the Forest Service.
                                            2
Appellate Case: 21-1169     Document: 010110791250        Date Filed: 12/30/2022        Page: 3



 required Defendant to determine the relevant period during which its employees

 would have created responsive documents so it could direct those employees to

 search their files within that timeframe. Then Defendant also narrowed the request’s

 scope to include only documents Defendant had not already given Plaintiff,

 documents Defendant had not made public, and documents not statutorily exempt

 from disclosure.

        Defendant next had to find employees who might possess responsive records.

 Defendant determined that twenty-seven employees were substantially involved in

 the Village at Wolf Creek Access Project during the relevant timeframe and likely

 possessed responsive records. All but two of those employees worked in Colorado.

 Defendant allowed the employees to search their own files using custom search

 terms, reasoning that each employee would know the best search terms to find

 responsive documents. The employees reported how they searched their files and

 listed their individual search terms. Between the twenty-seven employees, they

 searched their files with more than two dozen different search terms, including

 variations of similar terms. Some of the twenty-seven employees handed off the

 search to their administrative assistants but still specified the search terms their

 administrative assistants used. Those who searched looked in different locations,

 such as physical hard-copy files, external and internal computer hard drives, and

 emails, including attachments, within their archive system. Finally, most employees

 searched twice for documents, and all the selected employees searched for responsive

 records after March 1, 2019, to make sure none showed up at the last minute.

                                             3
Appellate Case: 21-1169     Document: 010110791250       Date Filed: 12/30/2022   Page: 4



       After collecting documents from the twenty-seven employees, a team of five

 Forest Service officials worked full-time for months to review the produced

 documents.2 The team organized documents into three groups: (1) nonresponsive,

 which they removed; (2) responsive but either produced before from a past FOIA

 request, outside the window Defendant calculated, or exempt under FOIA, which

 they also removed but listed the exempt documents in an index; and (3) responsive

 and not previously produced, outside the timeframe, or exempt under FOIA, which

 they gave to Plaintiff. As the team compiled disclosable responsive documents, it

 sent groups of them to Plaintiff in “rolling productions.”

       Over the course of a year, Defendant organized twenty-seven rolling

 productions to Plaintiff after identifying 140,637 responsive pages in 14,740 records.

 Defendant tried to produce these documents in a way Plaintiff preferred, such as

 reproducing documents as individual PDF files and reproducing those documents a

 third time as searchable PDFs once Plaintiff objected to the non-searchable format.

 At Plaintiff’s insistence, Defendant also created an almost 800-page “Vaughn index”

 to inventory the thousands of agency records FOIA exempted from disclosure (7,757

 in total). See Vaughn v. Rosen, 484 F.2d 820, 827 (D.C. Cir. 1973) (establishing that

 an agency can list exempt documents in an index to allow a court to consider the

 agency’s justifications for exempting them more easily). Defendant even hired an

 outside contractor to help prepare the Vaughn index because so many privilege issues



       2
           Other Forest Service employees helped part-time.
                                            4
Appellate Case: 21-1169    Document: 010110791250       Date Filed: 12/30/2022    Page: 5



 came into play and Defendant wanted to make sure it had properly withheld or

 redacted documents. Defendant submitted declarations detailing its months-long

 search effort.

        While Defendant gathered responsive documents to include in the rolling

 productions, Plaintiff sued Defendant in federal court for allegedly missing statutory

 deadlines, conducting an inadequate search, and improperly withholding or redacting

 documents. During the litigation, Defendant started producing documents to

 Plaintiff. In one production, Defendant mistakenly included two documents not

 properly redacted and asked Plaintiff to return or destroy the documents and provided

 Plaintiff with properly redacted replacements. But Plaintiff refused. So Defendant

 moved the district court to order Plaintiff to return or destroy the documents. The

 court granted Defendant’s motion, directing Plaintiff to remove the documents from

 any online locations (another organization had posted the documents on its Facebook

 page) and return or destroy them.

        Later, the parties each moved for summary judgment. Defendant argued that

 its declarations describe how its employees reasonably searched for responsive

 documents and prove that the agency reasonably applied FOIA exemptions to redact

 parts of or withhold entire records. Plaintiff countered that Defendant had not proven

 it conducted a FOIA-compliant search or met the standard to exempt documents in

 whole or in part from production. The district court granted Defendant’s summary-

 judgment motion. It found that Defendant reasonably searched for records to comply

 with the FOIA request and adequately justified why it redacted or withheld certain

                                            5
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022    Page: 6



 records. Plaintiff appeals the summary-judgment decision and the order to return the

 improperly redacted documents.

                                           II.
       We review a grant of summary judgment in FOIA cases de novo if the district

 court’s decision “had an adequate factual basis.” Jordan v. U.S. Dep’t of Just., 668

 F.3d 1188, 1192 (10th Cir. 2011) (quoting Audubon Soc’y v. U.S. Forest Serv., 104

 F.3d 1201, 1203 (10th Cir. 1997). The government can develop an adequate factual

 basis by providing a Vaughn index, which an agency typically puts together to allow

 the court to review the agency’s nondisclosures. See Anderson v. Dep’t of Health &

 Hum. Servs., 907 F.2d 936, 942 (10th Cir. 1990). The agency bears the burden of

 justifying its nondisclosures. Friends of Animals, 15 F.4th 1254, 1260 (10th Cir.

 2021) (citing Herrick v. Garvey, 298 F.3d 1184, 1190 (10th Cir. 2002).

       A court should grant summary judgment when “the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). A mere scintilla of evidence supporting the

 nonmovant’s position will not create a genuine issue of material fact; the fact issue

 must make it so that a reasonable jury could find for the nonmovant. Herrick, 298

 F.3d at 1190. Because the district court granted summary judgment in Defendant’s

 favor, “we review the record and all reasonable inferences . . . drawn therefrom in the

 light most favorable to [Plaintiff].” See Trentadue v. Integrity Comm., 501 F.3d

 1215, 1226 (10th Cir. 2007) [“Trentadue I”].



                                            6
Appellate Case: 21-1169     Document: 010110791250          Date Filed: 12/30/2022    Page: 7



                                             III.
        Plaintiff challenges the district court’s decision on four grounds. First,

 Plaintiff claims the court applied the standard of review incorrectly by improperly

 deferring to Defendant’s declarations. Second, Plaintiff argues that the court

 wrongly found that Defendant conducted a reasonable search for records. Third,

 Plaintiff asserts that the court erred in determining that Defendant validly withheld or

 redacted documents under certain FOIA exemptions. And last, Plaintiff appeals the

 district court’s order allowing Defendant to claw back inadvertent disclosures USFS

 made during one of its rolling productions to Plaintiff.

        Congress enacted FOIA to facilitate public access to federal agency records

 and information. Friends of Animals, 15 F.4th at 1260 (citing NLRB v. Robbins Tire

 & Rubber Co., 437 U.S. 214, 221 (1978)). The statute favors disclosure. NLRB, 437

 U.S. at 220. But it also exempts nine categories of records from disclosure for

 confidentiality and privacy reasons. Id. at 220–21; 5 U.S.C. § 552(b). With this

 statutory framework in mind, we address Plaintiff’s assertions.3




        3
          We also grant Plaintiff’s motion to file a supplemental appendix. Plaintiff
 failed to include all the relevant docket entries when it first filed its appendix like the
 Federal Rules of Appellate Procedure and our local rules require. See Lincoln v.
 BNSF Ry. Co., 900 F.3d 1166, 1189 (10th Cir. 2018) (citing Fed. R. App. P. 30
 (a)(1); 10th Cir. R. 10.3(A)). While an appellant who produces an inadequate
 appendix “does so at his peril,” Dikeman v. Nat’l Educators, Inc., 81 F.3d 949, 955
 (10th Cir. 1996) (citation omitted), we see no reason not to allow the supplement
 because it results in no prejudice to either party. See infra at 23–24.
                                              7
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022    Page: 8



                                             A.
       “In any FOIA action challenging an agency decision to withhold records, the

 district court reviews de novo the agency’s decision not to disclose.” See Herrick,

 298 F.3d at 1189. Although Plaintiff recognizes that the district court stated the

 correct standard, Plaintiff asserts that the court improperly deferred to Defendant’s

 declarations and failed to conduct a true de novo review. Plaintiff claims the district

 court applied a “bad faith standard to shield litigation declarations from scrutiny.”

 This standard, according to Plaintiff, required Plaintiff to show the agency’s bad faith

 to disprove the declarations’ contents instead of the court analyzing the declarations’

 veracity.

       The district court applied no such standard. Rather, it applied a good-faith

 presumption to the declarations as our precedent directs. See Trentadue v. F.B.I.,

 572 F.3d 794, 808 (10th Cir. 2009) [“Trentadue II”] (quoting SafeCard Servs., Inc. v.

 SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991)). This presumption “essentially requires

 us to credit the agency’s sworn statements” absent contrary evidence. Stevens v.

 U.S. Dep’t of State, 20 F.4th 337, 342–43 (7th Cir. 2021). In Trentadue II, we

 adopted the D.C. Circuit’s rule that courts should give agency declarations a

 presumption of good faith that a FOIA plaintiff cannot rebut by merely speculating

 about the possibility of other documents somewhere. 572 F.3d at 808.

       The district court correctly presumed, then, that Defendant submitted its

 declarations in good faith because “declarations and affidavits are the widely

 accepted, even preferable, means for an agency to respond to concerns about the

                                            8
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022     Page: 9



 adequacy of a FOIA search.” Id. at 807. And although the court discussed bad faith,

 it did so only to address Plaintiff’s numerous accusations of Defendant’s supposed

 bad faith. The court rejected those accusations because Plaintiff could not cite

 supporting caselaw or provide examples of Defendant’s bad faith. Simply put, as

 Plaintiff recognizes, without contrary evidence or proof of inconsistencies,

 Defendant’s detailed declarations comply with FOIA. See id. at 807 (quoting

 Rugiero v. U.S. Dep’t of Just., 257 F.3d 534, 547 (6th Cir. 2001)).

       Thus, Plaintiff needed to present specific, nonspeculative, countervailing

 evidence or evidence of inconsistencies to rebut the good-faith presumption. As

 discussed more below, Plaintiff failed to do so. Meanwhile, the district court

 appropriately discussed why it applied the presumption of good faith to Defendant’s

 declarations and then explained why it rejected each of Plaintiff’s arguments about

 supposed countervailing evidence of Defendant’s bad faith. The district court even

 considered the sufficiency of the agency’s declarations even though Plaintiff did not

 challenge their sufficiency. We thus reject Plaintiff’s argument that the court failed

 to conduct de novo review merely because it presumed Defendant presented its

 declarations in good faith.

                                             B.
       Next, Plaintiff argues that the district court erred by concluding Defendant

 engaged in reasonable search efforts. We agree with the district court that Defendant

 put forth reasonable efforts to comply with Plaintiff’s FOIA request.



                                            9
Appellate Case: 21-1169     Document: 010110791250         Date Filed: 12/30/2022   Page: 10



        FOIA does not specify how hard an agency must look for requested records.

  Trentadue II, 572 F.3d at 797. But we have joined other circuits that have adopted

  the “reasonableness rule.” Id. (listing circuits). The rule requires agencies to show

  that they reasonably tried to produce responsive records. Id. (citing 5 U.S.C.

  § 552(a)(3)(C)). Their search must be “reasonable in scope and intensity” and need

  not turn up “every nonexempt requested document regardless of the cost of locating

  it.” Id. That is why we focus on the agency’s search process, not the outcome. Id.

  To that end, the “issue is not whether any further documents might conceivably exist

  but rather whether the government’s search for responsive documents was adequate.”

  Id. (alteration in original) (quoting Weisberg v. U.S. Dep’t of Just., 705 F.2d 1344,

  1351 (D.C. Cir. 1983)). The reasonableness inquiry focuses on the probability that

  the search will discover responsive documents, the availability of other search

  methods, and the feasibility of those alternative methods. See id. at 798 (quoting

  Davis v. Dep’t of Just., 460 F.3d 92, 105 (D.C. Cir. 2006)). We also consider the

  case’s circumstances when analyzing the search. Id. at 797 (citing Weisberg, 705

  F.2d at 1351).

        Plaintiff accuses the agency of not using effective search terms, excluding

  employees likely to have responsive records, avoiding searching the agency’s

  Washington D.C. offices, and ignoring devices likely to have responsive records.

  Plaintiff insists that the district court “uncritically accept[ed]” Defendant’s

  declarations to find the search reasonable despite these alleged failures. But courts

  generally resolve FOIA cases on summary judgment based on affidavits or

                                              10
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022    Page: 11



  declarations. See World Publ’g Co. v. U.S. Dep’t of Just., 672 F.3d 825, 832 (10th

  Cir. 2012) (first citing Trentadue II, 572 F.3d at 807–08; then Wood v. F.B.I., 432

  F.3d 78, 85 (2d Cir. 2005)). Not to mention, we prefer that agencies use declarations

  or affidavits to ease concerns about a FOIA search’s adequacy. Trentadue II, 572

  F.3d at 807. And we apply a presumption of good faith to an agency’s affidavits or

  declarations, which Plaintiff cannot rebut by merely speculating about the existence

  of other documents. Id. at 808 (citing SafeCard, 926 F.2d at 1200).

        Indeed, we routinely rely on declarations to make sure an agency fulfilled its

  FOIA duties. For example, in Trentadue II, we thought that the F.B.I.’s searches

  were “very thorough.” 572 F.3d at 807. The F.B.I. attested in declarations that it had

  searched its indices, manually searched two files, and indexed the entire principal file

  about the event at issue. Id. The only task the F.B.I. did not do would have required

  manually searching through one million pages of the principal file, which would take

  “thousands of hours of work”—an effort we described as “unreasonably

  burdensome.” Id. Because the F.B.I.’s declarations “provide[d] an internally

  consistent and uncontradicted record” of its search efforts, we determined that the

  plaintiff could not justify the additional discovery he requested. Id. at 808. Thus,

  like the plaintiff in Trentadue II, Plaintiff must come forward with “countervailing

  evidence or apparent inconsistency of proof” to rebut the good-faith presumption for

  Defendant’s detailed declarations. See id. at 807 (quoting Rugiero, 257 F.3d at 547).

  Otherwise, the court has no reason not to believe the agency’s sworn statements.



                                            11
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022      Page: 12



         Plaintiff asserts that the agency did not use effective search terms, excluded

  from its search employees likely to have responsive records, avoided searching the

  agency’s Washington D.C. offices, and ignored devices likely to have responsive

  records. These failures, Plaintiff complains, caused the agency’s search to violate its

  duties under FOIA. We disagree.

         The agency allowed its employees to come up with their own search terms

  while looking for documents about the project. In Plaintiff’s view, this led to

  inconsistent search results that likely left out responsive records. The Seventh

  Circuit recently rejected a similar attack on a State Department document search.

  See Stevens, 20 F.4th at 343. There, a FOIA plaintiff objected to the State

  Department allowing its officers to decide what to search based on their familiarity

  with the Department’s way of keeping records. Id. The court determined that the

  Department sufficiently detailed its account of search methods and found the

  methods reasonable. Id. at 343–44; see also Inter-Coop. Exch. v. U.S. Dep’t of

  Com., 36 F.4th 905, 911 (9th Cir. 2022) (recognizing the discretion that agencies

  enjoy in crafting search terms designed to identify responsive records because they

  know best how they keep their own files and what vocabulary they use for certain

  projects).

         We reach the same conclusion here. Defendant’s decision to allow its

  employees to customize the terms they employed to search their own records is not

  inherently unreasonable, especially given that Defendant listed the terms each

  employee used. And that list included more than two dozen search terms with

                                             12
Appellate Case: 21-1169     Document: 010110791250        Date Filed: 12/30/2022     Page: 13



  different variations of similar terms. Cf. Inter-Coop. Exch., 36 F.4th at 911–12

  (finding an agency’s choice to use just two search terms insufficient because those

  terms could not have found responsive records to both requests the plaintiff

  submitted, did not adequately reflect the breadth of the requests, and did not include

  variant terms). Although Defendant did not use precisely the terms Plaintiff would

  have used to look for the same information, Plaintiff presents no reasoned authority

  demonstrating the unreasonableness of Defendant’s search terms. We therefore

  reject Plaintiff’s argument to the extent that it rests on Defendant’s allegedly

  unreasonable search terms.

        Plaintiff further alleges that Defendant purposefully excluded other employees

  likely to have responsive records. According to Plaintiff, the district court

  improperly deferred to Defendant’s identification of which employees may have

  responsive records. Defendant attested in its declarations that it chose employees

  based on who created documents about the project or whether relevant documents

  were routed through those employees. Plaintiff argues that the district court ignored

  the possibility that Defendant may have omitted other employees, but Plaintiff does

  not identify who Defendant overlooked.

        Plaintiff asserts that any person listed on the Vaughn index should have

  searched their files as well. Plaintiff directs us to three individuals who allegedly

  possess responsive documents but did not search for them. The first two people

  Plaintiff names no longer work for the agency, but the employees who took over their

  positions did search their records to comply with the FOIA request. So that leaves

                                             13
Appellate Case: 21-1169     Document: 010110791250        Date Filed: 12/30/2022    Page: 14



  one person—the District Ranger on the Divide District of the Rio Grande National

  Forest—who Plaintiff identifies as possibly possessing responsive records that

  Defendant could have included in its search. Defendant did not ask this employee to

  search her files because she has worked so little on the project that Defendant did not

  expect her to have responsive records. Plus, Defendant says, any responsive records

  she may possess would come up in other employees’ searches who were more

  substantially involved in the project.

        Plaintiff insists that leaving out any employees who potentially have

  responsive documents frustrates “a FOIA search designed to find all agency records.”

  But Plaintiff misunderstands the standard—a FOIA search need not locate every

  conceivable responsive record no matter the cost. See Trentadue II, 572 F.3d at 797.

  Plaintiff identifies only persons whose files contain documents duplicative of those

  searched for by other employees. Defendant’s choice to exclude those persons was

  not unreasonable.

        Plaintiff also objects to the employees who recruited their assistants to search

  their records for them. Plaintiff reasons that if each employee supposedly knew their

  own records well enough to come up with their own search terms, then they should

  have searched the files themselves. But Plaintiff offers no evidence that the

  employees’ assistants did not know the best way to find responsive records. Nor

  does Plaintiff claim that the assistants used deficient search terms. Instead, Plaintiff

  implicitly speculates that the employees themselves would have used different terms

  if they had personally searched their files. Plaintiff’s lack of evidence showing the

                                             14
Appellate Case: 21-1169    Document: 010110791250       Date Filed: 12/30/2022   Page: 15



  inadequacy of having an assistant search files for responsive documents dooms its

  argument.

        Plaintiff also appears to object—on a numerical basis—to Defendant’s

  decision to involve twenty-seven (and not more) employees to conduct the search.

  These conclusory assertions do not rebut the good-faith presumption we apply to

  Defendant’s declarations explaining why it did not include more employees in the

  search. See Trentadue II, 572 F.3d at 808.

        Next, Plaintiff contends that the agency might have found additional

  responsive records in its Washington, D.C. offices had it only required more

  employees to search their documents. But Defendant’s declarations explain that

  although it considered employees across offices, most employees it identified as

  likely to have responsive records worked in Colorado because the project involves

  federal land in that state. Plaintiff responds by pointing out that Defendant’s Vaughn

  index proves that the D.C. offices contain responsive records. True enough. But

  even if there are responsive documents in Washington D.C., there is no evidence in

  the record before us that they are not duplicative or otherwise exempt from

  production. And even if there are more documents in Washington D.C., their mere

  existence does not mean that Defendant’s search was unreasonable.

        Finally, Plaintiff objects to Defendant’s choice of which devices to search and

  where to search on those devices. Plaintiff apparently expected the employees to

  describe where they searched, whether they searched the entirety of each document

  or device, and how they made sure they searched every possible responsive document

                                            15
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022     Page: 16



  they possessed. This goes far beyond the reasonableness standard; FOIA searches

  need only be “reasonable in scope and intensity.” See Trentadue II, 572 F.3d at 797.

  The record in this case demonstrates a herculean effort by Defendant to comply with

  Plaintiff’s requests. Defendant deployed a team of employees who worked full-time

  for months locating and reviewing responsive records; produced 14,740 documents

  totaling 140,637 pages from the personal files of twenty-seven identified custodians;

  and hired an electronic discovery specialist to provide Plaintiff an 800-page Vaughn

  index containing nearly 8,000 individual entries. To hold that such an effort was

  unreasonable could result in such a burden on agencies that they could not both

  comply with FOIA and complete the core functions of their jobs.

        As part of its final point, Plaintiff objects to the employees not searching their

  work cellphones, which Plaintiff says might contain responsive text messages, notes,

  or records in other email accounts. This complaint misses the mark for a few

  reasons. For one, not every Forest Service employee uses a work cellphone. And

  those that do have a work cellphone sync the phone’s email account with their work

  computer’s email account, meaning any computer search would have caught

  responsive emails on employees’ phones. For another, Plaintiff does not pinpoint

  any responsive documents that the phones possess. Rather, Plaintiff speculates that

  the phones contain “potentially responsive” records. This speculation fails in the

  face of Defendant’s declarations explaining that Defendant entrusted its employees to

  decide where to search because they know best where responsive records might be

  located, and that they did not search their cellphones because they did not expect

                                            16
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022      Page: 17



  their phones to have any responsive records that a computer search would not have

  already found. Because Plaintiff does not rebut this explanation with concrete

  evidence to the contrary, we presume Defendant trusted its employees in good faith.

  See Trentadue II, 572 F.3d at 808. And without countervailing evidence suggesting

  that employees worked on the project using personal text messaging or other email

  accounts, we similarly presume the employees chose not to search their text messages

  and personal email accounts in good faith. Id. at 808. So considering all the places

  the employees did search, their good-faith decision to not include personal text

  messages and email accounts in their search does not render Defendant’s search

  unreasonable, either.

        Ultimately, Plaintiff’s arguments rely on speculation. While Plaintiff remains

  unsatisfied, it offered no evidence to show what additional documents other

  employees or offices possibly possessed. At the same time, Defendant’s declarations

  describe a thorough investigation for employees who might have responsive records,

  detailed lists of how each employee searched their own records, and explanations of

  how the team who received those records separated them out to respond to the FOIA

  request. Based on Defendant’s declarations and Plaintiff’s failure to rebut them, we

  agree with the district court that Defendant performed an adequate search. Again, we

  focus not on whether “any further documents might conceivably exist,” but whether

  the government adequately searched for responsive documents. Trentadue II, 572

  F.3d at 797. At bottom, Plaintiff failed to produce evidence sufficient to create a



                                            17
Appellate Case: 21-1169     Document: 010110791250        Date Filed: 12/30/2022      Page: 18



  genuine issue for trial on whether the agency reasonably tried to produce responsive

  documents, making summary judgment on this issue proper.

                                              C.
        Plaintiff also challenges the district court’s determination that Defendant

  properly withheld or redacted documents under certain FOIA exemptions. Plaintiff

  first protests Defendant’s decision to hire an outside contractor to help prepare the

  Vaughn index. But Plaintiff did not dispute Defendant’s outside contractor below,

  forfeiting the issue. See Richison v. Ernest Grp., 634 F.3d 1123, 1128 (10th Cir.

  2011) (explaining that “if the theory simply wasn’t raised before the district court, we

  usually hold it forfeited”); Appellant’s App. Vol. I at 208–54. And Plaintiff does not

  argue on appeal that the district court committed plain error. We thus do not consider

  the issue because Plaintiff waived it by not arguing for plain-error review after

  forfeiting it. See Richison, 634 F.3d at 1128, 1131 (citing McKissick v. Yuen, 618

  F.3d 1177, 1189 (10th Cir. 2010) (clarifying that a party waives plain-error review of

  a forfeited argument by failing to explain how the forfeited argument survives plain-

  error review)).

        Plaintiff waived the issue about Defendant preparing an insufficient Vaughn

  index as well. Unlike Plaintiff’s outside-contractor argument, which it forfeited at

  the district court, Plaintiff did contest the index entries below. But to preserve issues

  for appeal, a party must draft arguments that go beyond general claims of error,

  Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005), and

  include the “contentions and reasons for them, with citations to the authorities and

                                             18
Appellate Case: 21-1169      Document: 010110791250        Date Filed: 12/30/2022    Page: 19



  parts of the record on which the appellant relies.” Fed. R. App. P. 28(a)(8)(a)

  (emphasis added).

          Despite this standard, Plaintiff argues only generally that Defendant created an

  insufficient Vaughn index. Plaintiff does not name even one specific entry where

  Defendant failed to include the necessary information to justify applying a FOIA

  exemption. Still, Plaintiff argues it sufficiently briefed the issue by objecting below

  to groups of entries that lacked information and then citing those objections in its

  appellate briefs. These objections also do not identify individual entries; Plaintiff

  merely groups allegedly deficient entries into categories with hundreds of entries in

  each.

          But “[j]udges are not like pigs, hunting for truffles buried in briefs.” Gross v.

  Burggraf Const. Co., 53 F.3d 1531, 1546 (10th Cir. 1995) (quoting United States v.

  Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)). “[A]ppellants, rather than courts of

  appeals, [must] ferret out and articulate the record evidence considered material to

  each legal theory advanced on appeal.” Conto v. Concord Hosp., Inc., 265 F.3d 79,

  81–82 (1st Cir. 2001). So without a specific reference to the purportedly insufficient

  entries, we will not scour the record to determine whether evidence exists that might

  require the case to go to a jury. Gross, 53 F.3d at 1546 (quoting Thomas v. Wichita

  Coca-Cola Bottling Co., 968 F.2d 1022, 1025 (10th Cir. 1992)).

          Plaintiff claims Defendant’s Vaughn index contains 4,110 deficient entries.

  Plaintiff apparently invites us to comb through the entire index to see if we agree.

  We decline the invitation. If Plaintiff wanted to challenge the index’s sufficiency,

                                              19
Appellate Case: 21-1169    Document: 010110791250       Date Filed: 12/30/2022    Page: 20



  Plaintiff needed to specifically reference the problematic entries and explain what

  makes them insufficient.4 Its failure to do so means Plaintiff waived this issue. See

  Garrett, 425 F.3d at 841 (quoting Utahns for Better Transp. v. U.S. Dep’t of Transp.,

  305 F.3d 1152, 1175 (10th Cir. 2002) (noting that a party waives issues inadequately

  briefed).

        Plaintiff also quarrels with the district court’s exemption analysis. FOIA

  requires agencies to hand over any requested agency records unless an exemption

  listed in 5 U.S.C. § 552(b) prevents their disclosure. Prison Legal News v. Exec.

  Off. for U.S. Att’ys, 628 F.3d 1243, 1251 (10th Cir. 2011) (citing U.S. Dep’t of Just.

  v. Tax Analysts, 492 U.S. 136, 150–51 (1989)). So as we consider Defendant’s

  justifications for invoking exemptions, we keep in mind that we must construe FOIA

  broadly and apply any exemptions narrowly. Trentadue I, 501 F.3d at 1226. Indeed,

  “the required balance is not an even one. Because FOIA’s core purpose is to shed

  light on the government’s performance of its duties,” we broadly construe the statute

  to favor disclosure. Friends of Animals, 15 F.4th at 1267. So we start with a

  “presumption of disclosure.” Id. At the same time, “we recognize that the FOIA

  exemptions serve important interests.” Id. at 1261 (citing John Doe Agency v. John

  Doe Corp., 493 U.S. 146, 152 (1989)).




        4
         Plaintiff did not specify which entries are allegedly deficient in the
  proceedings below, either. The district court randomly spot-checked some entries
  and found them “reasonably clear, specific, and detailed.”
                                            20
Appellate Case: 21-1169    Document: 010110791250         Date Filed: 12/30/2022     Page: 21



        Although Defendant invoked many FOIA exemptions, Plaintiff challenges

  only Exemption 5’s application on appeal. This exemption “excuses disclosure of

  ‘inter-agency or intra-agency memorandums or letters which would not be available

  by law to a party other than an agency in litigation with the agency.’” Trentadue I,

  501 F.3d at 1226 (quoting 5 U.S.C. § 552(b)(5)). Put differently, Exemption 5

  protects documents a privilege would cover in a civil proceeding involving an

  agency. Id.; see also F.T.C. v. Grolier Inc., 462 U.S. 19, 26–27 (1983) (“Exemption

  5 incorporates the privileges which the Government enjoys under the relevant

  statutory and case law in the pretrial discovery context.”) (emphasis omitted)

  (quoting Renegotiation Bd. v. Grumman Aircraft Eng’g Corp., 421 U.S. 168, 184

  (1975)).

        A court can look to, among other things, detailed affidavits for the factual

  basis necessary to decide whether the agency sufficiently justified withholding or

  redacting records. See Anderson, 907 F.2d at 942. As long as the affidavits

  reasonably specify how the documents fall within the exemption, the agency satisfies

  its burden under FOIA. Hull v. I.R.S., U.S. Dep’t of Treasury, 656 F.3d 1174, 1177

  (10th Cir. 2011) (quoting Quiñon v. F.B.I., 86 F.3d 1222, 1227 (D.C. Cir. 1996)).

  But affidavits that “merely parrot” the statute’s language or supply conclusions

  without explanation do not suffice. Anderson, 907 F.2d at 942 (quoting Carter v.

  U.S. Dep’t of Com., 830 F.2d 388, 393 (D.C. Cir. 1987)).

        Plaintiff challenges Defendant’s invocation of Exemption 5 on two grounds.

  First, Plaintiff argues Defendant never specified the harm it would suffer if it had to

                                             21
Appellate Case: 21-1169     Document: 010110791250          Date Filed: 12/30/2022     Page: 22



  disclose each exempt entry like FOIA requires. Second, it asserts that Defendant did

  not prove the attorney-client privilege or the work-product doctrine applied to each

  entry in the index under this exemption.

         Plaintiff also waived its second theory, but for a different reason than the first

  two waived issues. Plaintiff did not include all the relevant docket entries in its

  appendix like the Federal Rules of Appellate Procedure and our local rules require.

  See Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1189 (10th Cir. 2018) (first citing Fed.

  R. App. P. 30 (a)(1); then 10th Cir. R. 10.3(A)). So it tried to add a third volume to

  its appendix when filing its reply brief. This third volume contained one document:

  Plaintiff’s reply to the cross-motion for summary judgment in the district court.

  Plaintiff needed this reply to disprove Defendant’s allegation that Plaintiff waived

  any challenge to the elements of the attorney-client privilege or the work-product

  doctrine by not mentioning this issue below or arguing for plain-error review in its

  opening brief. Turns out, Plaintiff did brief this issue below, but just in a reply. So

  the district court did not consider the issue, likely because Plaintiff raised it for the

  first time in a reply. See Appellant’s App. Vol. II at 364 (“Plaintiff does not

  specifically challenge the withholdings under any particular theory of exemption; in

  other words, Plaintiff does not argue that Defendant has failed to demonstrate a

  particular element of the attorney-client privilege, for example.”). After all, reply

  briefs “do not provide the moving party with a new opportunity to present yet another

  issue for the court’s consideration.” Home Design Servs., Inc. v. B & B Custom



                                              22
Appellate Case: 21-1169     Document: 010110791250         Date Filed: 12/30/2022    Page: 23



  Homes, LLC, 509 F. Supp. 2d 968, 971 (D. Colo. 2007) (quoting Pacific Gas and

  Elec. Co. v. U.S., 69 Fed. Cl. 784, 817 (Fed. Cl. 2006).

         So Plaintiff asks us to consider an issue (1) asserted once in a reply brief

  below (2) that the district court did not consider, yet (3) not challenged for plain error

  on appeal, let alone (4) in its original appendix. These failures “surely mark[ ] the

  end of the road for an argument for reversal not first presented to the district court.”

  Richison, 634 F.3d at 1131; see also Singleton v. Wulff, 428 U.S. 106, 120 (1976)

  (“It is the general rule, of course, that a federal appellate court does not consider an

  issue not passed upon below.”).

        Plaintiff’s remaining argument—that Defendant insufficiently justified its

  exemptions by failing to prove harm for each entry in the Vaughn index—fails, too.

  Congress amended FOIA in 2016 to allow an agency to withhold information only if

  the agency “reasonably foresees that disclosure would harm an interest protected by

  an exemption.” 5 U.S.C § 552(a)(8)(A)(i). The D.C. Circuit has interpreted this

  amendment to impose a duty on agencies to show not only that an exemption applies,

  but also how disclosure would harm the interest sought to be protected by that

  exemption, at least in the context of withholdings based on the deliberative-process

  privilege. See Reps. Comm. for Freedom of the Press v. F.B.I., 3 F.4th 350, 369–70

  (D.C. Cir. 2021).

        Plaintiff insists that Defendant could not invoke Exemption 5 without also

  explaining how disclosure would harm the agency. We have yet to decide whether

  § 552(a)(8)(A)(i) requires agencies to show not just that an exemption applies but

                                              23
Appellate Case: 21-1169    Document: 010110791250       Date Filed: 12/30/2022    Page: 24



  also how sharing the information would harm the interest protected by that

  exemption. But we need not do so here. Like the district court determined, even if

  that heightened burden applies, Defendant made the required showing of harm.

  Defendant asserted that it applied Exemption 5 to withhold or redact documents

  covered by the attorney-client privilege, the work-product doctrine, and the

  confidential-information privilege.

        The reasons for protecting attorney communications are long-established. See

  Swidler & Berlin v. United States, 524 U.S. 399, 403 (1998) (first citing Upjohn Co.

  v. United States, 449 U.S. 383, 389 (1981); then Hunt v. Blackburn, 128 U.S. 464,

  470 (1888)) (“The attorney-client privilege is one of the oldest recognized privileges

  for confidential communications.”); see also Hickman v. Taylor, 329 U.S. 495, 510

  (1947) (recognizing the work product doctrine). Defendant attested in declarations

  that documents withheld or redacted under Exemption 5 mainly involved attorney-

  client communications. The declarations detail the kinds of documents involved,

  including drafts of legal documents, and explain why disclosure of that information

  would harm Defendant. It should surprise no one that Defendant and Plaintiff, who

  have been litigating the Village at Wolf Creek Access Project for years, have

  privileged materials related to this dispute. And Defendant would suffer harm if

  Plaintiff got its hands on those documents. The attorney-client privilege and work-

  product doctrine prevent that harm. For this reason, Congress created Exemption 5.

  See Hunton v. U.S. Dep’t of Just., 590 F.3d 272, 278–79 (4th Cir. 2010) (explaining

  that Congress drafted Exemption 5 to prevent private parties from using the FOIA to

                                            24
Appellate Case: 21-1169    Document: 010110791250          Date Filed: 12/30/2022     Page: 25



  deprive the government of the work-product and attorney-client protections otherwise

  available to it in litigation). So Defendant’s declarations sufficiently show that the

  agency would suffer harm from disclosing documents protected by either the

  privilege or the doctrine. See, e.g., F.T.C., 462 U.S. at 23 (recognizing that

  “Congress had the attorney’s work-product privilege specifically in mind when it

  adopted Exemption 5”) (quoting NLRB v. Sears Roebuck & Co., 421 U.S. 132, 154

  (1975)). Thus, the district court properly determined that Defendant met its

  Exemption 5 burden.

                                               D.
        Plaintiff lastly appeals the district court’s order that Plaintiff return or destroy

  two improperly redacted documents Defendant inadvertently disclosed. Plaintiff

  argues that the documents were no longer confidential or privileged because another

  organization posted them online and thus the district court could not order their

  return.5 In support, Plaintiff cites Anderson, where we said that because text taken

  from journal publications “appear to be in the public domain, no meritorious claim of

  confidentiality” can exist to assert a FOIA exemption. 907 F.2d at 952 (citing

  C.N.A. Fin. Corp. v. Donovan, 830 F.2d 1132, 1154 (D.C. Cir. 1987)). Plaintiff fails

  to explain, however, the similarity between a deliberate journal publication and the

  inadvertently disclosed confidential or privileged information here. It is one thing to


        5
          Plaintiff actually argues that it posted the documents online, but the
  screenshot it submitted as proof shows another organization posting the FOIA
  production. In fact, that same page lists Plaintiff as a “related page,” proving the
  organization that posted the documents differs from Plaintiff.
                                             25
Appellate Case: 21-1169    Document: 010110791250         Date Filed: 12/30/2022    Page: 26



  afford no confidentiality to a journal containing information purposefully made

  public, but it is quite another to afford no confidentiality to documents mistakenly

  disclosed and then made public after Plaintiff shared those documents with another

  organization to disseminate. Thus, Anderson does not apply.

        Plaintiff also relies on cases holding that an agency cannot tell a FOIA

  requester who it can share records with once the agency properly discloses the

  records. See Nat’l Archives & Recs. Admin. v. Favish, 541 U.S. 157, 174 (2004)

  (“[O]nce there is disclosure, the information belongs to the general public. There is

  no mechanism under FOIA for a protective order allowing only the requester to see

  whether the information bears out his theory, or for proscribing its general

  dissemination.”); Maricopa Audubon Soc’y v. U.S. Forest Serv., 108 F.3d 1082, 1088

  (9th Cir. 1997) (“FOIA does not permit selective disclosure of information only to

  certain parties . . . once the information is disclosed to Audubon, it must also be

  made available to all members of the public who request it.”). But for those cases to

  control, the agency must have properly divulged the documents. Here, Defendant

  accidentally turned over two documents without proper redactions that Plaintiff never

  had a right to possess under FOIA. So the issue is not one of who received them, but

  whether any member of the public had a right to receive them.

        At bottom, Plaintiff argues that the district court could not authorize Defendant

  to claw back mistakenly disclosed documents because another organization posted

  them online. But the government waives the ability to exempt a document under

  FOIA only after it has already released the same information to the public. See

                                             26
Appellate Case: 21-1169    Document: 010110791250        Date Filed: 12/30/2022    Page: 27



  Herrick, 298 F.3d at 1193. Plaintiff does not claim that Defendant made the

  information public before the inadvertent disclosure occurred. Plus, none of the

  cases we relied on in Herrick involved inadvertent disclosures of exempt records.

  See id. (citing Pub. Citizen v. Dep’t of State, 11 F.3d 198, 201 (D.C. Cir. 1993)

  (information previously disclosed through congressional testimony); Davis v. U.S.

  Dep’t of Just., 968 F.2d 1276, 1279 (D.C. Cir. 1992) (information previously

  disclosed through tapes played during a trial); Afshar v. Dep’t of State, 702 F.2d

  1125, 1129–31 (D.C. Cir. 1983) (information not previously disclosed, but similar

  information that the government never acknowledged had allegedly been previously

  released to the public)). What is more, Plaintiff cites no authority barring courts

  from ordering the return or destruction of inadvertently disclosed records subject to

  FOIA exemptions. We agree with the district court that the public dissemination by a

  third party of inadvertently disclosed documents does not erase their exempt status

  and also affirm its claw-back order.

        AFFIRMED.




                                             27